                 Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ANNETTE M. DURNACK, et al,                     :
                                                    :
                    Plaintiffs,                     :
                                                    :     CIVIL ACTION
            v.                                      :
                                                    :     No. 20-5975
     RETIREMENT PLAN COMMITTEE OF                   :
     TALEN ENERGY CORPORATION, et al,               :
                                                    :
                    Defendants.


                                      MEMORANDUM OPINION

Schmehl, J. /s/ JLS                                                     September 13, 2021

I.        INTRODUCTION

          Before the Court is the motion to dismiss of Defendants, Retirement Plan Committee of

     Talen Energy Corporation, Talen Energy Retirement Plan, Talen Energy Corporation, and Talen

     Energy Supply, LLC (hereinafter “Defendants” or “Talen”). Plaintiffs, Annette M. Durnack,

     Anne W. Fiore, Timothy G. Wales and Jeffrey S. Weik (collectively, “Plaintiffs”) filed a

     Complaint against Defendants, alleging various claims under the Employee Retirement Income

     Security Act (“ERISA”), all arising out of the termination of Plaintiffs’ employment with Talen.

     Based upon the parties’ submissions and after oral argument being held in this matter,

     Defendants’ motion will be denied.

II.       BACKGROUND

          Plaintiffs were all long-term, senior management employees of Pennsylvania Power and

     Light (“PPL”). For 9 to 34 years, they had worked for PPL and its successor, defendant Talen, in

     various managerial capacities. (Compl. ¶¶ 2, 14-16). Plaintiffs’ employer underwent several

     changes during their employment. First, in June 2015, PPL spun-off parts of its power generating

                                                     1
            Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 2 of 6




  business to newly created entities – defendants Talen Energy and its wholly-owned subsidiary

  Talen Energy Supply, which were then owned by PPL shareholders and private equity firms. In

  December 2016, PPL shareholders sold their majority stake to the same private equity firms.

  Plaintiffs were then terminated and accepted severance packages, but now claim that they retired

  years earlier than planned. (¶¶ 4, 14-16). Plaintiffs filed this case seeking additional retirement

  pension benefits and pension supplements that they believe they should have received from

  Talen but were denied.

III.    LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) governs the Court’s motion to dismiss analysis.

  “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim of relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim satisfies the

  plausibility standard when the facts alleged “allow[] the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.” Burtch v. Millberg Factors, Inc., 662

  F.3d 212, 220-21 (3d Cir. 2011) (citing Iqbal, 556 U.S. at 678). While the plausibility standard is

  not “akin to a ‘probability requirement,’” there nevertheless must be more than a “sheer

  possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

  U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

  liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”

  Id. (quoting Twombly, 550 U.S. at 557).

        The Court of Appeals requires us to apply a three-step analysis to a 12(b)(6) motion: (1)

  “[i]t must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should

  identify allegations that, ‘because they are no more than conclusions, are not entitled to the



                                                      2
           Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 3 of 6




 assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court

 should assume their veracity and then determine whether they plausibly give rise to an

 entitlement for relief.” Connelly v. Lane Construction Corp., 809 F.3d 780, 787 (3d Cir. 2016)

 (quoting Iqbal, 556 U.S. at 675, 679). See Burtch, 662 F.3d at 221; Malleus v. George, 641 F.3d

 560, 563 (3d Cir. 2011); Santiago v. Warminster Township, 629 F.3d 121, 130 (3d Cir. 2010).

IV.   DISCUSSION

      Defendants’ Motion contains only two arguments: first, that Plaintiffs released all of their

 claims against Defendants, and second, that two of the claims of Plaintiffs Fiore and Wales

 claims are time barred. After review of the parties’ arguments, I find both to be unpersuasive.

        First, Defendants argue that each Plaintiff signed a comprehensive Separation Agreement

 and General Release when their employment with Talen was terminated that serves to bar all

 claims against Talen in the instant matter. However, Plaintiffs did not attach copies of the

 releases in question to their complaint. In fact, the entire 38-page complaint only makes one

 minor reference to the releases when it states “[e]ach plaintiff and Class member also signed a

 ‘Separation Agreement and General Release.’” Complaint at ¶59. Defendants then attach the

 relevant releases as exhibits to their motion and argue that the Court is permitted to consider

 these documents on a motion to dismiss because they are “integral to Plaintiffs’ claims and based

 on the same facts alleged in the Complaint.” Docket No. 10-1, p. 8.

         As a general matter, a district court ruling on a motion to dismiss may not consider

 matters extraneous to the pleadings. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

 1426 (3d Cir. 1997). However, an exception to the general rule is that a “document integral to or

 explicitly relied upon in the complaint” may be considered “without converting the motion [to

 dismiss] into one for summary judgment.” Shaw v. Digital Equipment Corp., 82 F.3d 1194,



                                                  3
          Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 4 of 6




1220 (1st Circ. 1996); see also In re Donald J. Trump Casino Securities Litigation, 7 F.3d 357,

368 n. 9 (“a court may consider an undisputedly authentic document that a defendant attaches as

an exhibit to a motion to dismiss if the plaintiff's claims are based on the document.”)

(quoting Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3rd

Cir.1993)). “What this rule seeks to prevent is the situation in which a plaintiff can maintain a

claim of fraud by extracting an isolated statement from a document and placing it in the

complaint, even though if the statement were examined in the full context of the document, it

would be clear that the statement was not fraudulent.” In re Burlington, 114 F.3d at 1426.

       For this Court to consider the releases provided by Defendants, I must find that the

releases are integral to Plaintiffs’ claims or that Plaintiffs explicitly relied on them in preparing

their complaint. After a thorough review of Plaintiffs’ Complaint, I cannot so find. The language

in both Trump and Shaw makes clear that what is critical is whether the claims in the complaint

are “based” on an extrinsic document and not merely whether the extrinsic document was

explicitly cited. See Trump, 7 F.3d at 368 n. 9; Shaw, 82 F.3d at 1220. A review of the Complaint

in the instant matter shows that Plaintiffs are pursuing claims for violation of the terms

Defendants’ Retirement Plan, breach of fiduciary duty under ERISA, illegal cutbacks and

elimination of accrued pension benefits in violation of ERISA and reformation of Defendants’

retirement plan to correct a drafting error. These claims are not “based” on the releases in

question. Rather, they are “based” on Defendants’ retirement plan. Nor were the releases

explicitly relied upon by Plaintiffs in preparing the Complaint in this matter. The Complaint

makes one fleeting, minor reference to the releases; so there was clearly no reliance upon them.

Further, Defendants merely assert that the releases are integral to Plaintiffs’ claims but fail to




                                                   4
          Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 5 of 6




elaborate on this allegation or present the Court with a clear picture of how these releases are

integral to Plaintiffs’ Complaint. Therefore, Defendants’ motion must be denied.

       I caution the parties that my decision on Defendants’ motion does not necessarily mean

that Plaintiffs’ claims will survive the existence of these releases when they are presented to the

Court in the correct procedural posture. I merely find that I cannot consider the releases attached

to Defendants’ motion at this phase of the proceedings without sua sponte converting the motion

into one for summary judgment, which would be premature at this time because no discovery has

been conducted yet. Accordingly, Defendants’ motion to dismiss based upon the releases must

be denied at this time.

       Defendants also argue that as to Plaintiffs Fiore and Wales, counts one and four for denial

of benefits and reformation are time-barred. ECF No. 10, pp. 12-15. An ERISA claim “will not

accrue until such time as the employee knew or should have known that [employer action] has

brought about a clear repudiation of certain rights that the employee believed he or she had under

the plan.” Romero v. Allstate Corp., 404 F.3d 212, 223 (3d Cir. 2005). In this case, there is no

basis to infer from the Complaint that Plaintiffs Fiore and Wales “knew or should have known”

at the time of their 2016 retirements that the plan in question even provided the benefits that they

are now claiming or that these benefits had been improperly denied to them. Plaintiffs Fiore and

Wales in 2016 had no idea that they might be entitled to Change in Control benefits or other

allegedly omitted benefits. (Compl. at ¶¶ 14-17). Clearly, the actions on their pension

applications “could not be a ‘clear repudiation’ because plaintiffs were not aware of any claim or

potential claim to benefits being repudiated.” Thomas v. SmithKline Beecham Corp., 297 F.

Supp. 2d773, 786 (E.D. Pa. Dec. 22, 2003). Similarly, the Complaint alleges that Plaintiffs Fiore

and Wales had no knowledge of the facts that led to their claim for reformation until 2019.



                                                 5
           Case 5:20-cv-05975-JLS Document 24 Filed 09/13/21 Page 6 of 6




 Accordingly, I find the two claims in question at to Plaintiffs Fiore and Wales are not time-

 barred.

V.    CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss is denied.




                                                  6
